OFFICE   OF THE    ATTORNEY GENERAL               OF TEXAS
                               AUSTIN




non. J. B. Shook
crlmlnal Dlstriot Attorney
Boxa? COUltr
San Antonio-5,    Texas

Dear Sir:




                                             loo    to   the   oountr    attorney
                                             dollnquont tax rults and
                                            doom it nooo88aw  or expodlont,


                             Stato and oounty tax08 for a per oont
                            altr and lntoroet aotu81lJ oolltotsd,
                             furthor authorlzod to pay tor an
                            rty l88o88od or unknown and Unrondorod
                            ntorest and penalty to bo oolleotod on
                           all such payment and oxpon868 8htil bo
                      on tho   oolleotion      of    ruoh taxo8,        mpalt)r
      and lntorost.       It 8hall bo tho duty of
                                               tho oounty attorney,
      or of the di8triot  attomoy,   vhoro thoro 18 no oounty
      lttornor, to a o tir o ly
                              l8818t any parson with whoa ruoh
      oontraot  18 mad*, by filing and pU8hlBg to a 8paody
      00n01~810n all suit8 ror oollbotion or dolinquont taxu,
      under any oontraot mado a8 horoln aboro 8pOOiribd;
~0x1. J.     R. Shook,        page     2



      prorldod               any dirtriot
                      thatrhoro            or o o untylttorno~   8hall
      tail     O? tOrU80  rll0  to
                                and prO8OOUte  8uoh 8dt8     in good
      faith, ho rhall not bo lntltled to w        iOO8 thororrom,
      but ruoh foor ohall    notertholo88 bo oollootod aa l put
      Or tho l08t8 Or 8ut                    and apQl,isdOn tho p~,mont Of the
      loaponration lll0w6d th olttorno~ pro8ooutIn(  tho roit,
      and th e lttOrnOy with whom 8UOh OOntraOt ha8 boon MdO
      18 heroby fully ompoworid md luthorltod to prooood in
      8U0h 8Uit8 without tho jolador md l8818tanOO Of raid
      oountr or blrtriot attornotr."
               Artlolo        7335a,        V.    A. R. C. 8..          prorldeo:

               -soo. 1.         Ao oontraot              rhall
                                          bo mado a? ontorod Into
      br tho      00d88iOnOr8’                   Court
                                    in OonnOOtion with tho ool-
      lootlon or dollnquont taxor whoro tho oomponsation under
      ruoh oontraot 18 4noro thui rlrt00n   por oont 0r tho anwunt
      Oollbotod.  Sal6 oontraot must bo approrid by both tho
      Coaptrollor and tho Attornor tinoral Of tho Stato Oi
      Toxao,      both    a8    to     8Ub8taXiOO         lad    ior&      Prorldod   howoror
      the OOlmty or Dirtriot AttOrBOy                            rhall not rooOITo any
      oomponsatlon ror an7 ronloo   ho mar rondor ln oonnootlon
      with tho p6rformanOo of the oontraot or tho taxor ool-
      leotod thorouador.

               “Qoo,     2.     Any oontraot              mad0 in Tlolatlon or thlr
      Aot     rhall    bo roldew
               Artiolo IdOa,                V. A. P. O., proridorr

               ~Sootlon                It
                             rhall bo UnlawfUl for any oorporatlon
                               1.
      o r lB7 por8on, rim,   or l88oolatlon or por8onO, oxoopt
      natural porron8 who lro mombor8 or tho bu rogularlr
      admlttod and 1100~806,   to praotloo law.

             “SOO. 2.      ?or tho 9UZ9080 of thi8 Aot, thoypraotloo
      or law 18 dorinod a8 rOiiOW8t Whooror (a) In a roproronta-
      Vito oapaoity      lppoar8 a8 axi adrooato or draw8   papwr8,
      plOading8, or doOUUWt8,        or Dorfonu   any aot .in oonneotIon
      with DrOOOOdillg8 pondlag or DroloOOtiVo bororo a 00-t
             4 *I        r tho poaoo         bdf   m         maitt
      ~~aiiO~OB”~roOrriOOr        aon;ti:u:od’b,‘law b$ kIik6       %horIty
      to take otldonoo ln or 8ottlo or dotormim          oontroTor8i48 in
      tho lXo?o180 of tho judlolal Q8WOr Oi tho Stat0 Or 8UbdiTi8IOn
      thorooi) or, (b) for a lonmldwatlon, rowud or poounlar7
Hon. J. R. Shook, page 3



    bonoflt, proront or antlolpatod, dlroot or lndlroot,
    adrlror or 00un8018 anothor a8 to rooular law, or draw8
    a papor,   doousmnt or lnrtmmont   lrrootlng or rolatlng to
    rooular rlght8I or, (0) Par a oon8ldoratIon, rlward, or
    poounlarp bonotlt, proront or antlolpatod, dlroot or
    Indlroot, door any lot la a ropro8ontatITo OaQaOIty in
    b e h a lt
             er lnothor tondin( to obtain or 8eo~ro ror ruoh
    other tho prorontion   or tho rodrou ot a vrron( or tho
    ltioromont    or r8tablI8hPlOBt of a right; or (d) TOr a
     oonrldrratlon, dlroot  or lndlroot,     altar   an opinion  a8
     to tho Taliditr  Or tho tit10  to Foal or pU8OBal prOpOrty;
     or (0) AS a Tooatiod.  On~OrOOr.    809UrO8. 8OttI.8. ldMtr
     _orOOmDrOmi808 doraultod. oOntl’OTOrtti       Or disputed  aOOOUllt8,
     olaIm8 or domand8 botwom    pOr8OD8 with nolthor Of whom ho
    I8 In prltity or In tho rolatlon 0r omployor and lm~lo~oo
    h tho ordinary 0011801 18 praotlolng law. . . rn(Empha818
    OUr8)

           Tho oontraot8    rubmlttod by you prorldo    In paragraph   11

           Vir8t   party agroor to omplo~ and door horob   lmplo~
     Sooond Party   to l88i8t tho Criminal Dlstriot Attorney to
     lnroroo   b yS&t  or OthOrWirO. . , ."

           Parauaph    IV proriderr
          I)     and in whloh raid ouit tho Party oi tho Seoond
     Part 8$&8818t     In it8 QrO8OOUtiOn with dirpatoh. . . ."

           Paragraph   n:   protidrrl




     eaoh e$<tho othor oiflorro to tho lnd that all taxor
     a8808808 or unknown and unrondorod now dolinquont, or that
     may booome dollnquont during tho iii0 or th18 oontraot
     and be 80 zoportod on Comptrollor'r form8 protldod thororor,
     may be lollootod, and when oollootlonr are not mado, &
     l88i8t Illrrduoing  8-O t0 fIBil fudment and 8alO."

           Paragraph   II proTido81
          I)     and 8hall a88i8t  ill oonoluding all 8Uit8 in
     whIoh ;riai oourt judgment8lro obtained during tho porlod
     of thi8 oontraot and whloh aro appealed by any party.*
BOB. J. R. Shook,   page 4


          Finally, paragraph XVI oonoludorr

          ". . . end It bring the duty of tho Crlnlnal Dlr-
     triot Attornif to l otlToly l88i8t  Sooond Part7 in tho
     riling and urtlng to a rpoody    oonolurion all 82 it8 ror
     tho oolloot on .or dolln uont taxb8, it lo beroby pro-
     vldod that whhero
                 p.    tho Cr I.84
                                inal DlBtrlot Attornoy 8hall
     fall or rbru8.  to fllo and oro84outO 8UOh 8Ult8   in
     (ood ralth, thon UIY attomby Prosboutfn~ 8Ult8     under
     thi8 oontraot.18 horoby fully empowered and authorized
     to prooood with rush rults without tho joinder and
     arrrlrtanoo of the 88id Orlmlnal Di8triot Attorney."
      Empha800 ourr)

            Thur it 18 8oon that the oontraot in question     prorfdee
that the Seoond Party, who, we are informed, 18 not an attorney
18 t0 688i8t   in the QrO8OOUtiOn     Of 8Uit8, and t0lld and a88i8t
in tho propuation       or pleading8 and othor logal instruments;
and finally it ir prorldod that any lttornoy pro8ooutlng rults
under thir oontraot      18 fully ompowbred and authorleed to pro-
008d with 8wh     8Ult8   without tho jolndor and l8818tllnOo Or tho
Criminal Dl8trlot Attorney       in the drsnt 8uoh Criminal Dletrlot
AttOrlAby lhall rail or rerusb to file and prosscutb suah suits
la good raltb.

            Tho oontraot      oalls  for a layman to perform sots
(I      inn oonneotlon     with QrOeOOding8 ponding   or prospootlvo
b&i     a oourt.     . . .* and under the d6flnltlon 8bt out in
2tlolo 430a, P. C., this oon8titutbs the praotiob of law.
HUghO8 v. ?t. gvrth National Bank, 164 S.W.(2d) 231, (C.C.A.,
Ft. Worth) writt.ot     error    rotusod, and oa8b8 thore oltod.
For OOmprOhbn8iTO dbr'initlon af th6 tom Wpraotloo of law,"
808 7 CeJ.S., Attorney and Client, Seotion 3, 9. 703. Artlolb
430a, P. C., 18 not axo2u8lro. Wievrnoo Corn. of Stato Bar
Or r6X68 T'. 36Sn (C.C.A., Au8tln, not yot reported)

          Thorbforo, a8 thl8 oontraot oall8 for the porforrnanob
of an unlawful aot, it i8 illegal and void, and oould not have
the appraal   or thi8 dbpwtmbnt.  Featherston Y. boxbergor,
255 S.U. 996.

             Xn rour letter you oite ~8 Rudk County v. Maloney,
38 S.‘H.(2d)   868, and Slinp Y. w18b County, 96 S.‘f:.(2d)  537,
a8 authority ror the ralldity or thlr oontraot.        The oontraots
involved in thooe oa808 wore materially dlrrorent rmm the ono
here lntolrod.     In the flr8t oase olted thoro was a oontract
rith a poraon not an attorney to a8818t the tax OOllbOtOr.
The oourt oonoludod:
mn.     f. A. Shook, page 5



              “Thorrfore  tho oxorol80    Ot dI8Orotion In tho
       reloollon and lppolntmont oi a porool who 113 not an
       attorney.  to ontoroo or king      about oollootlon    other-
       ~180 than through judlolal prooob?lngr would, a8 proporl~
      ,held by th8 trial    oourt,    at mart bi lam17     an 'Irregular'
       lxorol8r of luthorltt       0r 8olootlon lb lp90lntmont.In
       rurthoranoo ortho authorI8sd purp080.*

            fhI8 oaro wa8 dorldod In 1931, and Art1810 430a,
P. 0.. dofining   the praotloo    or law and makIng ii a pond
0rron80 for on0 othbr than a lIoon8od attorney to praotlor
law'war not enaotod until     two  your  latOr, 1933.

            Tho latter oa8o rOiiOW8 the larlIer oa80, and In
noithor 0189 18 tho question or WhOthbr or not a layman I8
booing binplopod to praotlbo law bororo tho oourt.      In both
*a808 the oontrrot had boon lxoouto~ b.7 tho Oommis8ionor8
oourt   work had boon dono, and msneLeJpal6 out, and tho
dootrko    Of 08toQQOl 'IR8 lntokod to proTOnt   the 00uPty irOm
rOOOTOr~g~       Both Oa808 ray that the ration Of the OOm8-
rlonbrr   oourt~  in lxooutlxtg the oontraot with a lam     *a8
"Irrogular,7 if not tlI1legal," and lntoko the dootrinb of
OStOQQbl   t0     dOfOat   rOOOvS~.

          Yn thl8 lattor oar8 tho oountp attorney   had not
rail04 or r4ru8od to iii0 and proroouto rultr   03 lnr o r o e
tho oollootlon or dollnquoat tax681  whllo in tho oontraot
berorv u8 the 9rrb~nblo rbolto8 that tho Crlmlnal Dl8trIot
Attornoy 0r Bour County ha8 illod a writton rtatommt
dbolini~  t0 fiib 8UOh 8Uit8.
             It    oan bo raid that under rortain olroumtanoor
tho OOrCUd88iOBOr80OU.H IML;~
                            Talidly OOntTaOt with 0110 not
aa attornor to l88i8t tho oounty Ill mattorr rolatlng to
taxer (Marquart lt *1. T. Ha.rrIr Co., lt il., 117 S.W.(Zd)
494, writ di8m.tr8od Aldrloh T. Dallar COUntr, 167 S.W.(2d)
560, wzlt dhmii8ed     , and 8UOh oontraotr     nood not haa+0 tho
approral ot tho Comptrollor and Attorney        Qbneral.     S~lVlan
SbXldbr8 CO. T. SOUrry COUdJ', 77 s.?!. (2d) 709, Writ         rOrU8Od.)
HOWOT6r,  any OOntraOt   mado *in eonmotion      with tho OollrotIon
or dollnquont tuo8,"     muat haro tho approral oi tho80 oiil-
OIalr, end In tho abronoo of ruoh a QroTti        I8 Told.     Eartwood
T. Hendorron @ounty ot al.,      62 S&d,       65 (Corn. App.);
White f. YcOIll     114 S.W.(2d)660,    (Supromo’Court)    I Hun8 v.
Yuohl, 119 S.W.[2d)    905, (C.C.A.   San Antoolo),     writ  rofwod.
Eon. J. 2. Shook,     paso 6



             In Sylvlan +andara 00. v. Sourry County,  aupra,              tha
~aatlar.d   Court of Clrll hppoala had bator  it a oontraot
lliullarto tba on. l ubmlttod  by        you.     Wlloul~    tho   kaatwood
la a olu
       ,p r atha, o o u raald~
                          t
             “The petition     lfllrmatlT8ly      allogod   that thla
      00ntro0t ~a0 no tlpprotod by the00 0rrioim.                   For tho
      pur~oaoa of thla daolalon,          wa ahell laa\~a, without
      dotorminlng,     thrt all tho prorlalona          or the oontraot
      with rararonoa to tho loatallatlon             of a tax lyatam ware
      for a p;upoao for wiiloh t ho oazmisalonara*             court oould
      oontraot   without    their approval,       but thla oontraot      obll-
      gatod lppallanta not only to inataU a Shx ayatan~ for
      rutura u80, but to ooaplla          lnfornmtlon     nooaaaary ror
      the attorney     in illin&     adtt    ror the oollo0tion      or
      dollnquont taxor, ponalt? aa, and interoat,              for a pa%lod
      or 27 ~9838.       It laoxu3 olaar     that   a oontraot    to porrorm
      auoh oonlooa      would admit of no other olaralrloatlon
      thur on0 ‘in oonnootlon         with the oollaotlon       of dollnquant
      taxer. * In hot,        ~8 think it la an muoh 80 aa would bo
      a oontraot with an attorney to oonduot tha tax litigation.
      To that extant, at lceat, the contraot waa void, and,
      alnoo the void pmvlalons  t-e laaaparably    conneoted             with
      provlalons whioh might be valid,  tha antlra   oontraot              muat
      rail .*
              Sfnoa titlola   7335a provides  that any contraot     mado
in purauanoo of rirtlola      7555, that la, *in oonnaotlon     with the
oolltotlon     of dalin:iiant  tarea;.  must bo apporad     by both the
Comptroller      and Attorney  Qonaral, both aa to aubatenoa      and aa
to form, it may be lafaly raid that any oontrsot           so made murt
bo 3       with a lloonaod    attornay  and in aubatantlal    oompllanoo
with the rorm auggoatod by the Conptrollar         and Attornoy Gonoral.

             In our opinion     No. O-2954      we raid1

             “. . . In our Opinion No. O-197, wo hald that a
      oommlaalonaral     oourt oould not make a valid o0n$raot
      with a perron not a lhwyor lmbodrlag an obligation          on tho
      pa rt or luo li poraon to parron all th o larvlooa oontom-
      plated by Artlola      7,35,  the filing   and proaoo~ltlon ot
      lulta, do., and .n our Conraranoa Opinion No. 3066 wa
      hold that auoh a oontraot        oould not lawfully   be mad8
      batwoon a oounty aa *rirat        party’  and two paraona, ona
      a lloanaad   attorney     and tho other not, aa ‘aaoond party.’
Hon. J. R, Shook, pe~a 7


      We now axpraaa tha rurthar vlaw that only a lloanaad
      attorney may be employed under the luttrorlty of Artlola
      7335, lxoapt as to obtaining abstraatarU

           Trusting   the above   fullr     amwars     your inquiry,    we
are
                                          Yours vary    truly
                                  ATTONNBYOENER4LOF TEXAS


                                  BY       16/J.     h-d-       &-Q-L
                                            B. T. Bob Donahue
                                                   Assistant

HTBD:Y